MORRIS, Judge.
Defendant contends that the denial of his motion for non-suit was error inasmuch as the State failed to produce evidence showing beyond a suspicion or conjecture that decedent’s death was proximately caused by acts of the defendant. With this contention we cannot agree.
The test for the sufficiency of the evidence to withstand motion for nonsuit is whether the evidence, when taken in the light most favorable to the State, giving the State the benefit of all reasonable inferences and resolving all doubts in favor of the State, tends to establish that all elements of the offense have been committed. State v. McNeill, 280 N.C. 159, 185 S.E. 2d 156 (1971).
The defendant’s assignment of error is based on his position that the causal connection between the assault and the death has not been established. Specifically, he contends that the testimony of the medical expert that “It is possible that the increased cardiac demand occasioned by altercation might have precipated death” does not sufficiently establish the causal relationship to warrant submission of the case to the jury.
Without deciding whether the medical testimony, standing alone, would be sufficient to establish causation, we hold that there was sufficient evidence of causal connection for the case to be submitted to the jury.
A person is legally accountable if the direct cause of a person’s death is the natural result of his criminal act. State *16v. Knight, 247 N.C. 754, 102 S.E. 2d 259 (1958); State v. Minton, 234 N.C. 716, 68 S.E. 2d 844 (1952). The act of the accused need not be the immediate cause of death. Id. It is well established that the State can establish causation without the introduction of expert medical testimony if the wound inflicted by defendant is of such nature that a person of ordinary intelligence would know that it caused death. State v. Wilson, 280 N.C. 674, 187 S.E. 2d 22 (1972); State v. Howard, 274 N.C. 186, 162 S.E. 2d 495 (1968); State v. Cole, 270 N.C. 382, 154 S.E. 2d 506 (1967). The cases cited above held specifically that in cases where deceased’s wound is of an obviously mortal nature, a non-expert witness is competent to offer evidence as to the cause of death. Such is not the case before us.
None of the State’s witnesses testified as to the cause of death. However, the evidence tended to show that defendant intentionally struck deceased in the face with an iron pipe, and that the blow was with such force that it caused deceased’s eyes to come out of their sockets. Deceased fell to the ground; and by the time his wife and a neighbor had carried him into the house, he was dead. This evidence standing alone is sufficient to withstand the motion for nonsuit, for it tends to show a causal relationship between the intentionally inflicted injury and the death. State v. Thompson, 3 N.C. App. 193, 164 S.E. 2d 402 (1968). While there was no opinion offered as to the cause of death, the rule of Wilson, Howard, and Cole, supra, is nevertheless applicable. Non-expert testimony — even without an opinion as to the cause of death — can establish a causal connection between an assault and death sufficient to take the State’s case to the jury.
No error.
Chief Judge Brock concurs.
Judge Carson dissents.